Citation Nr: 1113082	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for anterior cruciate ligament deficiency of the right knee with posttraumatic arthritis, degenerative joint disease, and atrophy of Muscle Groups XIV and XIII of the right thigh.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision dated in October 2007, the RO denied the claim of service connection for posttraumatic stress disorder.  The Veteran expressed disagreement.  After the RO issued the statement of the case in September 2009, the Veteran did not perfect the appeal by filing a substantive appeal on the claim and the claim is not before Board. 


FINDINGS OF FACT

1.  The right knee disability, anterior cruciate ligament deficiency with posttraumatic arthritis, degenerative joint disease, and atrophy of Muscle Groups XIV and XIII of the right thigh is currently as 30 percent disabling, which is the maximum schedular rating for instability of the knee.  

2.  Posttraumatic arthritis with satisfactory evidence of painful motion of the right knee, which is noncompensable under the Diagnostic Code for limitation of flexion,  warrants a separate, 10 percent rating based on limitation of flexion. 






CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating higher than 30 percent for anterior cruciate ligament deficiency of the right knee with posttraumatic arthritis, degenerative joint disease, and atrophy of Muscle Groups XIV and XIII of the right thigh based on instability.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  The criterion for a compensable rating for limitation of flexion of the right knee has been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2004, February 2008, and March 2009.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in April 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, and afforded the Veteran VA examinations in November 2005 and in March 2008.  The Veteran not identified any private caregivers.

After his last VA examination in March 2008, the Veteran, through his representative, requested a new VA examination.  Reexamination will be requested whenever there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  Contrary to the assertions of the representative, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.

The representative also argues that the March 2008 examination is inadequate.  In the report, the examiner sufficiently identified the extent of the service-connected disability, its severity, and its symptoms.  After review of the report, as will be discussed in further detail below, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  

Therefore, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).



Rating the Knee

The Veteran is service connected for anterior cruciate ligament deficiency of the right knee with posttraumatic arthritis, degenerative joint disease, and atrophy of Muscle Groups XIV and XIII of the right thigh (here after also referred to as right knee disability).  The right knee disability has been rated 30 percent under Diagnostic Code 5257 throughout the appeal period.  The 30 percent is the maximum schedular rating under Diagnostic Code 5257. 

Other applicable Diagnostic Codes pertain to rating traumatic arthritis.  Traumatic arthritis of the knee is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.  When however, the limitation of  motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for the knee, a major joint, affected by limitation of motion, when limitation  of motion is objectively confirmed by findings such as satisfactory evidence of painful motion.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees, and the criterion for a 30 percent rating, the maximum schedular rating, is flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees, and the criterion for a 30 percent rating is extension limited to 20 degrees. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Facts 

After service, in a rating decision in April 1997, the RO granted service connection for surgical residuals of right knee disability and initially assigned a noncompensable percent rating under Diagnostic Code 5257.  In a rating decision dated in January 2003, the right knee disability was assigned a 10 percent rating.  The 10 percent rating remained in effect until the Veteran filed the current claim for increase in October 2004.

In the rating decision of March 2005, the RO increased the rating of the right knee disability from 10 percent to 30 percent, the current evaluation, effective the date the Veteran filed his current claim.

On VA examination in November 2004, the Veteran reported he last worked in 1998 handling freight and driving a delivery truck.  His disability began in service in 1978 when his right anterior cruciate ligament was torn and his medial meniscus was removed.  Since that time, he has undergone arthroscopic surgery twice for debridement of the right knee.  




The VA examiner also discussed the past medical history of the Veteran and noted a MRI in November 2002 that showed the right medial meniscus was absent and there was suggestion of a likely tear of the posterior horn of the lateral meniscus.  The collateral ligaments and patellar tendons were normal.  The anterior cruciate ligament was not well shown.  

The VA examiner did not find any significant periarticular thickening.  Testing range of motion resulted in flexion to 140 degrees.  Extension was to 0 degrees. The Veteran experienced moderate pain in the right knee throughout the entire arc with severe pain at the extreme.  The right knee was very painful with any manipulation.  

On VA examination in March 2008, since the examination in 2004, the Veteran had received one or two corticosteroid injections.  Flexion was to 110 degrees, reduced to 100 degrees after repetition.  The Veteran complained of pain through the entire arc of knee flexion.  Extension was to zero degrees even with repetition.  The examiner reported there was no apparent weakness, fatigability, or loss of coordination after repetition.   

Analysis

The Veteran is currently rated 30 percent for right knee instability, which is the maximum schedular rating for instability under Diagnostic Code 5257.  As the Veteran is already receiving the maximum rating under Diagnostic Code 5257, there is no higher rating for knee instability.

As for other potentially applicable Diagnostic Codes, on the VA examinations, flexion was to 140 degrees and to 100 degrees, respectively.  As 140 degrees or 100 degrees of flexion does not more approximate or equate to limitation of flexion to 45 degrees, considering functional loss due to pain and painful movement under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the criterion for a separate 10 percent rating under Diagnostic Code 5260 for limitation of flexion has not been met. 


On the VA examinations, extension was to 0 degrees or normal.  As extension is 0 degrees does not more approximate or equate to limitation of extension to 10 degrees, considering functional loss due to pain and painful movement under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the criterion for a separate 10 percent rating under Diagnostic Code 5261 for limitation of extension has not been met. 

When as here the limitation of motion of the knee is noncompensable under Diagnostic Codes 5260 and 5261, a rating of 10 percent may be assigned for the knee, a major joint, affected by limitation of motion, when limitation of motion is objectively confirmed by findings such as satisfactory evidence of painful motion under Diagnostic Code 5003. 

On VA examination in November 2004, the Veteran experienced pain in the right knee throughout the entire arc of range of motion with severe pain at the extreme.  And the right knee was very painful with any manipulation.  On VA examination in March 2008, the Veteran complained of pain through the entire arc of knee flexion.  The objective finding of pain throughout the entire arc of range of motion with severe pain at the extreme is satisfactory evidence of painful motion under Diagnostic Code 5003 and warrants a separate, 10 percent rating. 

There is no evidence of knee ankylosis to rate under Diagnostic Code 5256 or evidence of nonunion or malunion of the tibia and fibula to rate under Diagnostic Code 5262.  The Veteran did not claim and the claim was not developed to rate any scarring under Diagnostic Codes 7803, 7804, or 7805. 

Lastly, while there is evidence of removal of the medial meniscus, the Veteran is already rated at the maximum rate for knee instability and the Veteran now has a separate rating for limitation of motion, to rate the disability under Diagnostic Codes 7259 for a symptomatic removal of the medial meniscus would be pyramiding, which is not permissible under 38 C.F.R. § 4.14. 





Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate.  In other words, the Veteran does not have any symptomatology not already contemplated by the assigned rating criteria.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

      (The Order follows on the next page.). 










ORDER

A rating higher than 30 percent for anterior cruciate ligament deficiency of the right knee with posttraumatic arthritis, degenerative joint disease, and atrophy of Muscle Groups XIV and XIII of the right thigh, under Diagnostic Code 5257 is denied. 

A separate, 10 percent rating under Diagnostic Code 5003 is granted, subject to the law and regulations, governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


